Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160777 & (16)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  BARBARA LUDOWESE and ROBERT                                                                          Elizabeth T. Clement
  SCOTT MARTIN,                                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiffs/Counterdefendants-
           Appellees,
  v                                                                 SC: 160777
                                                                    COA: 351488
                                                                    St. Clair PC: 17-000189-CZ
  CYNTHIA D. TROMBLEY-MARTIN,
           Defendant/Counterplaintiff-
           Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 3, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2020
         s0121
                                                                               Clerk